In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 21-2541
SHANE E. LYBERGER, et al.,
                                                Plaintiffs-Appellants,
                                 v.

SCOTT SNIDER, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
         No. 19-cv-369-SPM — Stephen P. McGlynn, Judge.
                     ____________________

   ARGUED FEBRUARY 15, 2022 — DECIDED AUGUST 2, 2022
                ____________________

   Before WOOD, HAMILTON, and BRENNAN, Circuit Judges.
    WOOD, Circuit Judge. One night, plaintiﬀs Shane Lyberger,
his brother Andrew Lyberger, and Robert Dailey spotted a
woman who they believed was committing a traﬃc oﬀense.
The men took it upon themselves to follow her to her family’s
home and confront her; they refused to leave her family’s
property when asked to do so. After the woman called the po-
lice, the night ended with all three plaintiﬀs in handcuﬀs. In
2                                                   No. 21-2541

the end, however, the District Attorney’s oﬃce declined to
pursue criminal charges.
    The Lyberger brothers and Dailey were not molliﬁed by
that outcome. All three brought this action under 42 U.S.C.
§ 1983 against the arresting oﬃcers: Scott Snider, Andrew
Harvard, and Jamie James. The plaintiﬀs allege that the oﬃc-
ers unlawfully stopped, searched, and arrested them in viola-
tion of their First and Fourth Amendment rights. Because for
Fourth Amendment purposes the oﬃcers had reasonable sus-
picion for the initial stop and probable cause to arrest, and the
First Amendment adds nothing of importance to the analysis,
we aﬃrm the district court’s grant of summary judgment to
the defendants on all counts.
                                I
    As we must in an appeal from a grant of summary judg-
ment, we recount the disputed facts in the light most favora-
ble to the non-moving parties (in this case, the plaintiﬀs). See
Kemp v. Fulton County, 27 F.4th 491, 492 (7th Cir. 2022).
   On April 2, 2017, the two Lybergers and Dailey decided to
spend their evening observing police activity in order to pro-
duce content for their YouTube channel, “Southern Illinois
Observers.” (To avoid confusion, we refer to the Lybergers by
their ﬁrst names when necessary, and we likewise refer to Lisa
and Eric Thompson by their ﬁrst names.) While driving
around Centralia, Illinois, in Shane’s car, the three observed
Lisa Thompson driving while holding an infant in her lap.
The plaintiﬀs thought that Lisa was also holding a cellphone
and decided to follow her home. They tailed her down a one-
way road that led to her mother-in-law’s home. When Lisa
parked, Dailey got out of Shane’s car, began recording a
No. 21-2541                                                   3

video, walked onto the driveway, and confronted Lisa while
she sat in her stationary vehicle. Dailey’s video shows him on
the Thompson family’s driveway while he and Lisa argued.
About a minute later, Lisa’s husband Eric Thompson walked
out of the house, took the child inside, and repeatedly told the
plaintiﬀs to get oﬀ the family’s property. Dailey refused to
leave, prompting Lisa to warn him that she was calling the
police. She then called 911 and informed the police that a man
had followed her to her home and that she “told him to get oﬀ
my property and he’s still there recording me.”
    The plaintiﬀs decided to wait in their car until the police
arrived. The car was parked to the side of the Thompsons’
driveway. Dailey kept recording while they waited. The tape
shows the plaintiﬀs discussing whether they were on a pri-
vate road; one of the Lyberger brothers can be heard worrying
that Dailey was clearly on the Thompsons’ private driveway.
    The ﬁrst person to respond to Lisa’s 911 call was Oﬃcer
Scott Snider, from the Wamac (Illinois) police force. When he
arrived, Snider walked to the plaintiﬀs’ car and asked for their
identiﬁcation documents. The plaintiﬀs refused to comply;
they insisted they had done nothing wrong and began asking
if they were suspected of committing a crime. Snider called
for backup, began arguing with the plaintiﬀs about what oc-
curred, asked three more times for their IDs, and told them
that he was investigating a call about a suspicious person. The
plaintiﬀs persisted in their refusal to provide their IDs. They
repeatedly asked if they were free to go. Essentially the an-
swer was no: Snider informed them that he was detaining
them as part of his investigation.
   Centralia Police Oﬃcers Andrew Harvard and Jamie
James showed up next. Snider and James interviewed Lisa
4                                                 No. 21-2541

and then returned to the plaintiﬀs’ car. The oﬃcers explained
that Lisa told them that the plaintiﬀs had followed her home,
that they had videotaped her, and that she feared they had
taken photos of her as she breastfed her child. (The plaintiﬀs
deny taking pictures or video of Lisa breastfeeding, and there
are no such images in the record.) The police oﬃcers contin-
ued to demand the plaintiﬀs’ IDs, warning that the plaintiﬀs
would be arrested for disorderly conduct and obstruction of
justice if they refused. The plaintiﬀs were unmoved, insisting
that not showing their ID cards was not a crime. Ultimately
the police arrested all three for disorderly conduct and ob-
struction. In connection with the arrests, the oﬃcers searched
and inventoried Shane’s car and conﬁscated the video cam-
era.
   A nolle prosequi order was entered in the plaintiﬀs’ crimi-
nal cases, but that did not end the matter. The plaintiﬀs fol-
lowed up with this section 1983 action against Snider, Har-
vard, and Dailey, arguing that the oﬃcers subjected them to
unlawful detentions, unlawful arrests, unconstitutional
searches and seizures, and retaliation for speech protected by
the First Amendment. As we noted, the district court entered
judgment in the defendants’ favor on all counts.
                   II. Fourth Amendment
   Our review of the district court’s judgment is de novo,
meaning that we take a fresh look at the record to see if there
are any material questions of disputed fact and if the district
court correctly concluded that the defendants were entitled to
judgment as a matter of law. See Janus v. AFSCME, Council 31,
942 F.3d 352, 359 (7th Cir. 2019).
No. 21-2541                                                      5

                                A
    We begin with the plaintiﬀs’ challenge to the initial stop.
When a police oﬃcer makes an investigatory stop, she “must
be able to point to speciﬁc facts that give rise to a reasonable
suspicion that the person stopped is involved in criminal ac-
tivity.” Jones v. Clark, 630 F.3d 677, 682–83 (7th Cir. 2011) (cit-
ing Terry v. Ohio, 391 U.S. 1, 30 (1968)). The stop must be “jus-
tiﬁed at its inception” and “reasonably related in scope to the
circumstances which justiﬁed the interference in the ﬁrst
place.” Hiibel v. Sixth Jud. Dist. Ct. of Nev., 542 U.S. 177, 186
(2004) (quotations omitted).
    Oﬃcer Snider had the reasonable suspicion needed to jus-
tify the initial detention. Snider was responding to a 911 call
from Lisa, who said that several strange men had followed
her to her mother-in-law’s home, accosted her, trespassed on
the family’s land, and taken photos of her exposed breast.
When Snider arrived, he was immediately able to corroborate
much of Lisa’s account: the plaintiﬀs were parked outside the
family’s home; Lisa pointed Snider to Shane’s car, telling him
that the plaintiﬀs were the people she had called about; and
the plaintiﬀs admitted to following Lisa home and confront-
ing her. These speciﬁc facts were enough to give rise to a rea-
sonable suspicion that the plaintiﬀs had committed a crime.
                                B
   The plaintiﬀs next argue that they should never have been
arrested. Probable cause is an absolute defense to a section
1983 claim for wrongful arrest. See Gonzalez v. City of Elgin,
578 F.3d 526, 537 (7th Cir. 2009). “Whether an oﬃcer is author-
ized to make an arrest ordinarily depends, in the ﬁrst in-
stance, on state law.” Michigan v. DeFillippo, 443 U.S. 31, 36
6                                                    No. 21-2541

(1979). Thus, wrongful-arrest suits under section 1983 can
proceed only if, at the time of an arrest, an arresting oﬃcer
did not have probable cause to believe that the person being
arrested committed a crime under Illinois law. See Williams v.
Jaglowski, 269 F.3d 778, 782 (7th Cir. 2001).
    The plaintiﬀs contend that the simple act of refusing to
provide identiﬁcation to a police oﬃcer is not probable cause
for obstruction under Illinois law. In Williams v. Jaglowski, we
surveyed state law and concluded that “mere silence in the
face of requests for identifying information … is not enough
to constitute obstruction” in Illinois. 269 F.3d at 782 (citing
People v. Weathington, 76 Ill. App. 3d 173, 176 (1979) (internal
quotation marks omitted). To reach that conclusion, we
looked to Illinois’s obstruction statute, which reads: “A person
who knowingly resists or obstructs the performance by one
known to the person to be a peace oﬃcer … of any authorized
act within his oﬃcial capacity commits a Class A misde-
meanor.” 720 ILCS § 5/31–1(a). The Illinois Supreme Court in-
terprets the law to “proscribe only some physical act” imped-
ing an oﬃcer, “such as going limp, forcefully resisting arrest,
or physically aiding a third party to avoid arrest.” People v.
Raby, 40 Ill. 2d 392, 399 (1968). By contrast, the law does not
criminalize “mere argument with a policeman about the va-
lidity of … police action[.]” Id. Following Raby, the Illinois Ap-
pellate Court has expressly and repeatedly held “that one can-
not be convicted of obstruction merely for refusing to identify
oneself.” People v. Fernandez, 2011 IL App (2d) 100473, ¶ 8. (We
set to one side the possibility that the police are free to ask a
car’s driver to furnish his license, registration, and insurance
information, as neither party relies on such a rule, and its ap-
plicability to a parked car is unclear.) Thus, even though Dai-
ley and the Lyberger brothers were belligerent and
No. 21-2541                                                      7

uncooperative, we accept for present purposes that their re-
fusal to provide ID did not provide probable cause to arrest
them for obstruction.
     The defendants object that Jaglowski was eﬀectively over-
turned by Hiibel v. Sixth Judicial District Court of Nevada, 542
U.S. 177, 186–88 (2004), which held that a Nevada stop-and-
identify law was permissible under the Fourth Amendment.
Two years after the Supreme Court issued that decision, we
noted in passing that Hiibel created new uncertainty about
whether Illinois law made refusing to identify oneself
grounds for arrest. See Cady v. Sheahan, 467 F.3d 1057, 1063 n.8
(7th Cir. 2006). Cady also speculated that ILCS § 5/107–14, an
Illinois criminal-procedure rule that regulates police conduct
during a stop, conceivably could bring refusing to identify
oneself to the police under the obstruction statute. Id. Neither
suggestion, however, was essential to the outcome in Cady.
    But we should not overread Hiibel. It held only that a state
may pass a law that makes refusing to provide identiﬁcation
to the police a crime. See Hiibel, 542 U.S. at 186–88. Whether
or not the Illinois legislature has done so is another question
entirely, and one that rests on state law. Since Hiibel and Cady,
the Illinois Appellate Court has reaﬃrmed that its answer to
that question is no: refusing to identify oneself to the police
does not constitute obstruction of justice. See Fernandez, 2011
IL App (2d) 100473, ¶¶ 8, 12 (holding that Hiibel does not
change the Illinois Appellate Court’s interpretation of the
state obstruction statute); see also People v. Hilgenberg, 223 Ill.
App. 3d 286, 288–89 (1991) (holding that “[m]ere refusal to an-
swer a police oﬃcer … is not a violation of the statute”). The
state courts have likewise held that section 5/107–14, the crim-
inal procedure rule mentioned in Cady, does not create a
8                                                  No. 21-2541

“duty … for a suspect to identify himself or herself.” Fernan-
dez, 2011 IL App (2d) 100473, ¶ 11. We consider the uncer-
tainty we noted in Cady resolved and therefore note that the
depiction of state law in footnote eight of that decision is not
accurate. See Cady, 467 F.3d at 1063 n.8.
                               C
   But that is not the end of the inquiry. The police defend-
ants are not liable under section 1983 so long as they had
probable cause to arrest the plaintiﬀs for any predicate of-
fense, regardless of the oﬃcers’ subjective reason for making
the arrest. See Devenpeck v. Alford, 543 U.S. 146, 153 (2004).
Here, the defendants had probable cause to arrest all three of
the plaintiﬀs for criminal trespass.
    In Illinois, a person commits trespass to real property
when that person “remains upon the land of another, after re-
ceiving notice from the owner or occupant to depart[.]” 720
ILCS § 5/21–3(a). Both sides agree that Dailey followed Lisa
onto her family’s property in order to confront her, that Lisa
told police dispatchers that a strange man was on her prop-
erty and refusing to leave, and that she identiﬁed the occu-
pants of the car as the people who followed and accosted her.
Generally, “an identiﬁcation or a report from a single, credible
victim or eyewitness can provide the basis for probable
cause.” Woods v. City of Chicago, 234 F.3d 979, 996 (7th Cir.
2000). A reasonable person in the oﬃcers’ shoes would be-
lieve there was “a substantial chance” that the three plaintiﬀs
had trespassed on her land or, at least, were criminally liable
for aiding and abetting the trespass. See 720 ILCS § 5/5–2(c)
(making a person “legally accountable for the conduct of an-
other” when they aid, abet, or attempt to aid another person’s
oﬀense). Thus, Lisa’s statements gave the police defendants
No. 21-2541                                                    9

probable cause to arrest the three plaintiﬀs for criminal tres-
pass, and that bars liability for wrongful arrest.
    The plaintiﬀs also challenge the oﬃcers’ search of the ve-
hicle and seizure of the video camera, but they concede that
the search and inventory seizure are lawful if the arrest
stands. See United States v. Cartwright, 630 F.3d 610, 613–14
(7th Cir. 2010) (explaining the circumstances under which an
inventory search is lawful under the Fourth Amendment).
This claim is thus likewise foreclosed.
                    III. First Amendment
    Finally, the plaintiﬀs argue that the police defendants vio-
lated their First Amendment rights by arresting them in retal-
iation for refusing to provide their ID cards on demand. This
argument has two fatal ﬂaws: ﬁrst (again), the oﬃcers had
probable cause to arrest; and second, the plaintiﬀs did not
have a First Amendment right to withhold their IDs.
    In Nieves v. Bartlett, 139 S. Ct. 1715, 1724 (2019), the Su-
preme Court held that probable cause typically defeats a
claim for retaliatory arrest. Although Nieves was decided after
the April 2017 stop that led to this case, Nieves applies retro-
actively to cases that were “still in the pipeline” when it was
decided. Lund v. City of Rockford, 956 F.3d 938, 944 (7th Cir.
2020). That describes this case. And as we said above, the of-
ﬁcers had probable cause to arrest the plaintiﬀs for trespass;
that comes close to ending the inquiry. Id.
    But the Nieves rule has at least one important exception,
which recognizes that police often “have probable cause to
make arrests” for a wide range of minor oﬀenses “but typi-
cally exercise their discretion not to do so.” Nieves, 139 S. Ct.
at 1727. A plaintiﬀ who cannot plead and prove an absence of
10                                                  No. 21-2541

probable cause can still succeed if he shows objective evi-
dence that he was “arrested when otherwise similarly situ-
ated individuals not engaged in the same sort of protected
speech had not been.” Id. For example, the Nieves majority
wrote that if a plaintiﬀ critical of police brutality is arrested
for jaywalking, that plaintiﬀ might prevail on a retaliatory ar-
rest claim by showing that “jaywalking is endemic but rarely
results in arrest.” Id. Likewise, a plaintiﬀ might prevail by
pointing to similarly-situated comparators, statements from
arresting oﬃcers or other police oﬃcials, or a wide range of
other “objective evidence” of retaliation. See Lund, 956 F.3d at
945 (citing Nieves, 139 S. Ct. at 1727). But the plaintiﬀs in our
case did not advance any such arguments, either here or in
the district court. Without evidence to the contrary, we have
no reason to believe that Centralia and Wamac’s police oﬃc-
ers would routinely give a pass to someone who followed a
stranger home and refused to leave her property.
    Moreover, the plaintiﬀs allege that they were retaliated
against for refusing to produce ID—but the act of withholding
ID is not protected by the First Amendment. See Hiibel, 542
U.S. at 182, 185 (holding that the Constitution does not pre-
vent states from requiring people to produce identiﬁcation
during a Terry stop). As we said above, refusing to identify
oneself to a police oﬃcer generally is not grounds for arrest
under Illinois state law. See DeFillippo, 443 U.S. at 36 (1979).
But many actions that are not prohibited by state law are not
protected by a federal right that can be vindicated under sec-
tion 1983. See Maine v. Thiboutot, 448 U.S. 1, 4–5 (1980) (dis-
cussing the scope of section 1983 actions). Because the plain-
tiﬀs were not engaged in constitutionally protected speech,
they cannot prevail on their First Amendment retaliation
claim. See George v. Walker, 535 F.3d 535, 538 (7th Cir. 2008).
No. 21-2541                                                 11

                              IV
    The plaintiﬀs cannot prevail on the merits for any of their
claims, and so we need not reach the defendants’ arguments
about qualiﬁed immunity. Because the police oﬃcers had rea-
sonable suspicion to detain Dailey and the Lyberger brothers
and probable cause to arrest all three plaintiﬀs, we AFFIRM the
order of the district court granting summary judgment to the
defendants.